331 S.W.3d 719 (2011)
Michael L. HAVRUM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72053.
Missouri Court of Appeals, Western District.
February 22, 2011.
*720 Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Mr. Michael L. Havrum appeals the denial of his Rule 24.035 motion for post-conviction relief. He claims that plea counsel was ineffective for failing to advocate for a three-year sentence when the sentencing court asked counsel a question concerning probation.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).